Determination of respondent Acting Commissioner of the Department of Buildings, dated February 28, 2002, which denied petitioner’s application for a master electrician’s license, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Louis York, J.], entered November 21, 2002), dismissed, without costs.
Respondent Acting Commissioner’s determination that petitioner established only 4V2 years of the requisite 7V2 years of qualifying experience for a master electrician’s license is supported by the record. Petitioner failed to demonstrate that he worked under the supervision of a master electrician, as required by the Electrical Code (Administrative Code of City of NY, tit 27, ch 3, §§ 27-3010, 27-3017; Matter of Amabile v Simins, 51 AD2d 930 [1976]), with the exception of work performed for his most recent employer. In addition, petitioner conceded that he did not pass the university courses he sought to include as qualifying experience. Accordingly, the determination “is supported by facts or reasonable inferences that can be drawn from the record and has a rational basis in the law” (Matter of American Tel. & Tel. Co. v State Tax Commn., 61 NY2d 393, 400 [1984]) and is therefore founded upon substantial evidence (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181 [1978]). Concur—Buckley, P.J., Tom, Ellerin and Williams, JJ.